Title: From Thomas Jefferson to Albert Gallatin, 24 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Saturday Oct. 24 07. 
                        
                        I am closely confined by the run of visits from the members. can you therefore do me the favor to call on me
                            this forenoon, to consult about the estimate you inclosed me yesterday, which gives me much uneasiness?
                    